Citation Nr: 0731432	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a lung 
puncture.    

2.  Entitlement to service connection for tuberculosis of T9 
and T10 with chronic right back pain.

3.  Entitlement to an evaluation in excess of 10 percent for 
inactive tuberculosis of T6 and T7 with residuals of a 
thoracotomy and resection of the 9th and 10th ribs.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1954 to July 1957 
and from December 1957 to November 1958.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified in support of these claims at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
June 2007.  

The Board addresses the claim of entitlement to an evaluation 
in excess of 10 percent for inactive tuberculosis of T6 and 
T7 with residuals of a thoracotomy and resection of the 9th 
and 10th ribs in the Remand portion of this decision, below, 
and REMANDS that claim to the RO for additional action.

For good cause shown, the Board has advanced this case on its 
docket pursuant to the authority of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have residuals of a lung 
puncture.  

3.  The veteran does not currently have tuberculosis of T9 
and T10 with chronic right back pain.


CONCLUSIONS OF LAW

1.  Residuals of a lung puncture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Tuberculosis of T9 and T10 with chronic right back pain 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 1131, 1137, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated January 2003, April 
2003, and January 2005, the first sent before initially 
deciding those claims in a rating decision dated February 
2003.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letters considered in conjunction 
with the content of another letter the RO sent to the veteran 
in March 2006 also reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  Therein, the RO acknowledged the claims 
being decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  As 
well, it identified the evidence it had received in support 
of the claims being decided and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to send directly to VA all 
pertinent evidence he had in his possession.   

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records, post-service VA and 
private treatment records, and records from the Social 
Security Administration (SSA).  The veteran does not now 
claim that there is any outstanding evidence for VA to secure 
in support of his appeal.  In fact, in written statements 
received in January 2005 and April 2006, he indicated that he 
had no other information or evidence to submit.

The RO also conducted medical inquiry in an effort to 
substantiate the claims being decided by affording the 
veteran VA examinations in support thereof.  During those 
examinations, VA examiners discussed whether the veteran had 
the claimed disabilities or residuals thereof.  Since then, 
the veteran has not claimed that the reports of these 
examinations are inadequate to decide the claims being 
remanded.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran claims entitlement to service connection for 
residuals of a lung puncture and tuberculosis of T9 and T10 
with chronic right back pain.  According to his written 
statements submitted during the course of this appeal and his 
hearing testimony, presented in June 2007, the abscess the 
veteran developed during service affected not only the T6 and 
T7 segments of his spine, but also the T9 and T10 segments.  
Allegedly, his service medical records show that the abscess 
developed secondary to the tuberculosis, affected the T5 to 
T12 segments of his spine, and, prior to its removal, damaged 
the veteran's back by putting pressure on certain nerves in 
the spinal column.  The veteran contends that he now has 
residuals of the tuberculosis in the T9 and T10 segments of 
his thoracic spine, including chronic pain and nerve damage, 
which are separate from those symptoms resulting from his 
service-connected inactive tuberculosis of T6 and T7 with 
residuals of a thoracotomy and resection of the 9th and 10th 
ribs and should be separately service connected.  The veteran 
further contends that, at the time his surgeon removed the 
abscess in service, he punctured the lower part of his right 
lung.  The surgeon reportedly admitted that he had done so 
following the surgery, when the veteran was recovering.  
Allegedly, the veteran now experiences symptoms secondary to 
that puncture, including radiating pain when breathing 
deeply.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for active tuberculosis if 
it is shown that the veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and manifested this condition to a degree 
of 10 percent within 3 years from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's service medical records establish that, in 
March 1958, the veteran began to experience pain in his lower 
thoracic spine.  X-rays taken in July 1958 confirmed, as 
alleged, a mass or abscess extending from the T2 segment of 
his spine to the T12 segment of his spine.  This finding 
necessitated surgery, or more specifically, a 
costotransversectomy with removal of the posterior aspects of 
the 9th and 10th lungs and drainage of the abscess.  During 
the surgery, it became apparent that there was tuberculous 
involvement at T5 and T6 and, as alleged, the surgeon 
inadvertently entered the pleura.  The defect then began to 
increase in size until such time as the surgeon completed the 
surgery, closed the pleura, and treated the veteran with a 
chest tube.  The tuberculous involvement necessitated 
antituberculosis therapy following surgery.  X-rays taken 
soon after the surgery revealed postoperative pleural 
densities.  X-rays taken in October 1958 revealed gradual 
resorption of the postoperative changes on the right.  

Since discharge, the veteran has received VA and private 
treatment for multiple medical complaints, including many 
involving his spine.  During treatment visits, however, no 
provider diagnosed residuals of a punctured lung, 
tuberculosis in the T9 and T10 segments of the spine, or 
chronic back pain other than that which is considered part of 
the veteran's service-connected thoracic spine disability.  
The veteran has also undergone VA examinations, but again, 
during such examinations, no examiner diagnosed residuals of 
a punctured lung, tuberculosis in the T9 and T10 segments of 
the spine, or chronic back pain other than that which is 
considered part of the veteran's service-connected thoracic 
spine disability.  In March 1961, during one such 
examination, x-rays of the chest revealed some flattening of 
the dome of the right diaphragm, but no evidence of lung 
disease.  The VA examiner did not attribute the flattening to 
the in-service lung opening, or diagnose a condition 
manifested by such flattening.  During another such 
examination, conducted in June 2004, a VA examiner found that 
there was no evidence of a punctured lung or any pathology of 
T9 and T10.  He explained that, although a small pneumothorax 
developed in service secondary to the surgeon's opening of 
the pleura, which in turn let in outside air, no injury 
resulted; rather, the opening was closed and properly treated 
with a chest tube.  He further explained that the only 
surgery occurring at T9 and T10 involved the resection of the 
posterior transverse portions of the 9th and 10th ribs and 
that that surgery did not cause injury to the transverse 
processes or spinal facets.  As well, he noted that there was 
no evidence of right-sided back pain on palpation or 
percussion. 

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has residuals of an in-
service lung puncture or tuberculosis of T9 and T10 with 
chronic right back pain.  Such assertions may not be 
considered competent evidence of current disabilities as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran currently has the disabilities 
at issue in this decision, the Board concludes that such 
disabilities were not incurred in or aggravated by service.  
In deciding these claims, the Board considered whether the 
veteran was entitled to the benefit of the doubt in the 
resolution thereof.  However, as a preponderance of the 
evidence is against each claim, the doctrine is not for 
application and the claims must be denied.  


ORDER

Service connection for residuals of a lung puncture is 
denied.    

Service connection for tuberculosis of T9 and T10 with 
chronic right back pain is denied.


REMAND

The veteran also claims entitlement to an evaluation in 
excess of 10 percent for inactive tuberculosis of T6 and T7 
with residuals of a thoracotomy and resection of the 9th and 
10th ribs.  Additional action is necessary before the Board 
decides this claim.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claim being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating this claim 
would therefore prejudice the veteran in the disposition 
thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the claim being remanded is 
necessary.  The RO afforded the veteran examinations during 
the course of this appeal, but the reports of these 
examinations are inadequate to decide the claim being 
remanded.  Therein, VA examiners noted abnormalities of the 
thoracic spine and thoracic spine symptomatology, but did not 
address whether such abnormalities and symptomatology were 
related to the veteran's service-connected inactive 
tuberculosis of T6 and T7 with residuals of a thoracotomy and 
resection of the 9th and 10th ribs.  In rating and Decision 
Review Officer decisions, however, the RO consistently found 
that no such relationship existed.  

According to the veteran's written statements submitted 
during the course of this appeal and his hearing testimony, 
presented in June 2007, the veteran currently experiences 
multiple residuals of his in-service bout of tuberculosis in 
the thoracic spine, which necessitated surgery.  Allegedly, 
prior to the surgery, he had radiating back pain that 
affected his ability to breathe and move and feelings of 
numbness, symptoms that have become less severe, but have not 
abated, since the surgery.  Testing now reveals changes in 
the thoracic spine, which a VA examiner related to aging 
during a VA examination in June 2004.  However, according to 
the veteran's service medical records, x-rays revealed disc 
changes during service, prior to the surgery.  At present, 
the Board has insufficient medical information to determine 
whether all of the veteran's thoracic spine symptomatology is 
related to age or age-related spinal changes, or whether some 
or all of that symptomatology is related to his in-service 
bout of tuberculosis or otherwise to his period of active 
service, including the documented disc narrowing.  Further 
medical inquiry is thus necessary.   

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for inactive 
tuberculosis of T6 and T7 with residuals 
of a thoracotomy and resection of the 9th 
and 10th ribs.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all residuals of the 
veteran's in-service bout of 
tuberculosis and associated surgery, 
including, if appropriate, pain and 
numbness in, and limitation of 
motion of, the thoracic spine; 

b) indicate whether any spinal 
abnormality shown on testing is 
related to the veteran's service, 
including documented disc narrowing 
shown prior to surgery; 

c) if so, identify all 
symptomatology attributable to the 
abnormality; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claim on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


